Case 3:20-cv-09272-FLW-LHG Document 13 Filed 09/14/20 Page 1 of 1 PageID: 80
                                                                                        B&N File #


                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEW JERSEY (Newark)

====================================                :
                                                    :         3:20-cv-09272 (FLW)(LHG)
RYSHEEDNA SMITH,                                    :
                                                    :       STIPULATION OF EXTENSION
       Plaintiff                                    :         OF TIME TO RESPOND TO
                                                    :       AMENDED THE COMPLAINT
                      vs.                           :
                                                    :
EQUIFAX INFORMATION SERVICES, LLC,                  :
a Georgia limited liability company,                :
TRANS UNION, LLC,                                   :
an Illinois limited liability company,              :
CARVANT FINANCIAL, LLC,                             :
a foreign limited liability company, and            :
HEALTHCARE REVENUE RECOVERY                         :
GROUP, LLC, under the fictitious name               :
of ARS Account Resolution Services,                 :
a foreign limited liability company,                :
                                                    :
       Defendants                                   :
                                                    :
====================================                :

IT IS HEREBY STIPULATED AND AGREED by and between the undersigned counsel for respective
parties that the time of Defendant Healthcare Revenue Recovery Group, LLC to appear, answer or
otherwise respond to the Amended Complaint is extended through and including October 12, 2020. Any
defense to the complaint on the basis of service is hereby waived.


Dated: September 14, 2020

__/s/Mitchell L Williamson____                      ___/s/_Daniel Zemel, _____
Mitchell L. Williamson, Esq.                        Daniel Zemel, Esq.
Barron & Newburger, P.C.                            Zemel Law, LLC
Attorney for Defendant                              Attorney for Plaintiffs
Healthcare Revenue Recovery Group, LLC              1373 Broad Street, Suite 203-C
458 Elizabeth Ave-Suite 5371                        Clifton, New Jersey 07013
Somerset, New Jersey 08873                          Telephone: 862-227-3106
Telephone: (732) 328-9480                           Facsimile: 973-282-8603
mwilliamson@BN-Lawyers.com                          dz@zemellawllc.com



                                                                   SO ORDERED

                                                            __________________________
                                                            USDJ
